                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE


TENNESSEE STATE CONFERENCE OF
THE N.A.A.C.P., et al.,

               Plaintiffs,

v.

TRE HARGETT, in his official capacity as
Secretary of State of the State of Tennessee, et
al.,

            Defendants.
______________________________________                       Civil No. 3:19-cv-365
                                                            Judge Aleta A. Trauger

LEAGUE OF WOMEN VOTERS OF
TENNESSEE, et al.,

               Plaintiffs,

v.

TRE HARGETT, in his official capacity as
Secretary of State of the State of Tennessee, et
al.,

               Defendants.


              ORDER ON MOTION TO QUASH SUBPOENA

        On January 15, 2020, non-party movant Linda Phillips, Shelby County Administrator of

Elections, filed a motion to quash a subpoena for documents issued by Plaintiffs in this action

(Dkt. No. 81). Movant Phillips and Plaintiffs have informed the Court that they have reached

agreement as to the documents that will be produced in response to the Subpoena, and the



     Case 3:19-cv-00365 Document 96 Filed 02/20/20 Page 1 of 4 PageID #: 1206
respects in which the requests in the Subpoena will be modified. The details of the agreement are

as follows:

       1.      Requests 1-5: The time frame of these requests shall be limited to documents

created on or after January 1, 2016, up to the present. Instead of producing month-to-month data,

Movant may produce underlying raw data from the voter file that can be sorted by month and

year. Insofar as Movant does not track the requested information/data for a particular category

during the ordinary course of business, Movant shall so state in an official response in lieu of

producing documents and/or communications for that category.

       2.      Requests 6-7: The time frame of these requests shall be limited to documents

relating to the period from January 1, 2018 through December 31, 2018. Plaintiffs will inspect

these documents at a mutually convenient time following the March 3, 2020 primary, and

Movant will produce copies of these forms that redact any social security numbers. If the social

security number field on the form is blank, the document shall be produced unredacted. Movant

will provide Plaintiffs with a projected estimate of the costs that could be incurred in redacting

and copying responsive documents. Plaintiffs shall pay the reasonable costs incurred in

connection with the redaction and copying; if costs turn out to be significantly more than these

estimates, Movant shall communicate that information to Plaintiffs before such costs are

incurred. Plaintiffs reserve their right to seek production of some or all documents without

redaction of social security numbers under a protective order in the event that they determine that

the needs of the litigation so require or the costs of redaction and copying is not reasonable and

unduly burdensome. If it is determined by Plaintiffs to seek production of documents without the

redaction of social security numbers, in order to agree to the protective order Movant requires

that the protective order be approved by Attorney General’s office. Insofar as Movant does not




   Case 3:19-cv-00365 Document 96 Filed 02/20/20 Page 2 of 4 PageID #: 1207
track the requested information during the ordinary course of business, Movant shall so state in

an official response in lieu of producing documents and/or communications.

       3.         Requests 8, 10, 12-13, 18, 19, 24, 33, 36: The time frame of these requests shall

be limited to documents created between January 1, 2016 and the present. Movant shall perform

searches of emails of all Election Commission employees, or any other individuals involved in

reviewing, processing, or decision-making on voter registration applications, pursuant to search

terms agreed upon by the Parties. Movant will provide Plaintiffs with a projected estimate of the

costs that could be incurred in completing production. Plaintiffs shall pay the reasonable costs

incurred in connection with such email searches; if costs turn out to be significantly more than

these estimates, Movant shall communicate that information to Plaintiffs before such costs are

incurred and will itemize costs by Request. In addition to searching emails, the Movant shall

produce hard copy documents to the extent they are aware of other documents responsive to

these requests.

       4.         Request 11: The time frame of this request shall be limited to the period between

January 1, 2016 and the present.

       5.         Requests 29-32: The time frame of these requests shall be limited to documents

created between January 1, 2016 and the present. Movant shall provide Plaintiffs with a URL to

the publicly available website that she states provides the requested data. Plaintiffs will meet and

confer with Movant if the information on the website is not responsive or complete. Insofar as

Movant does not track the requested information/data for a particular category during the

ordinary course of business, Movant shall so state in an official response in lieu of producing

documents and/or communications for that category.




   Case 3:19-cv-00365 Document 96 Filed 02/20/20 Page 3 of 4 PageID #: 1208
       6.      Requests 34: The time frame of these requests shall be limited to documents

created between January 1, 2016 and the present. Insofar as Movant does not track the requested

information/data for a particular category during the ordinary course of business, Movant shall so

state in an official response in lieu of producing documents and/or communications for that

category.

       7.      Movant shall produce the documents and communications described above by

April 3, 2020. Once Plaintiffs have had the opportunity to review these documents and

communications, Plaintiffs will meet and confer with Movant Phillips regarding the remaining

requests and time periods only in the event that Plaintiffs deem any additional documents and/or

communications are necessary.

       Based on the agreement between the parties as set forth above, Movant Phillips has

requested to withdraw the motion to quash the subpoena (Dkt. No. 81). The Court grants Movant

Phillips’ request to withdraw the motion to quash.



       It is so ORDERED.


                 20 2020
Dated: February ___,                                 _________________________
                                                     HON. ALETA A. TRAUGER
                                                     U.S. DISTRICT JUDGE




   Case 3:19-cv-00365 Document 96 Filed 02/20/20 Page 4 of 4 PageID #: 1209
